DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species G in the reply filed on 9/21/2021 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “circulation division member” and “insertion space forming member” in claims 1-19 corresponding to elements 295 and 393, respectively (Fig. 18). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the recitation “when the heat exchanger is used as an evaporator, the header is divided into:…” is unclear.  It is unclear if the heat exchanger is not used as evaporator, if the subsequent recitations are required, or if they are only required when the heat exchanger is used as an evaporator.  Claim 17 is rejected for having similar claim language (“when used as the evaporator…”). 
	Regarding claim 3, the recitation “the insertion regulating plate is separated from portions of the header that constitute both ends of the first space” is unclear.  It is unclear how the plate is separated from “both ends” as it is ambiguous which “ends” are being referred to (lateral, longitudinal).  
	Regarding claim 5, the recitation “a falling space forming column” is unclear.  This is not a term of art, and the specification has not provided a clear definition thereof.   It is unclear what is meant by “falling space forming column” or how one of ordinary skill in the art would 
	Regarding claim 13, the recitations “the first opening” and “an opening” are unclear.  The recitation “the first opening” lacks antecedent basis, and it is unclear if “an opening” is the same as or a different opening. 
	Regarding claim 16, the recitation “an opening area of each of the flow dividing openings has a size that matches a predetermined wind speed distribution of a fan that generates an air flow” is unclear.  The limitations are not defined by the structural elements recited, but rather by the variable, undefined conditions of the wind speed distribution of a fan to be used, (see also MPEP 2173.05 (b) (II)). In this case, Applicant is attempting to claim a structural feature (an opening area) as a function of an undefined variable (wind speed distribution of a fan).
Regarding claim 19, the recitation “structures that comprise the heat transfer tubes and the header and that are disposed in the air flow direction” is unclear.  The “heat exchanger” comprises the “heat transfer tubes and the header,” and thus it is unclear what the “structures” are and how they relate to the already recited heat exchanger.
	Claims 2-19 depend from the claim(s) above and thus is/are rejected accordingly.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi (JP2014052135) in view of Inoue (JP2015127618).
Regarding claim 1, Koizumi teaches a heat exchanger (see annotated Fig. 6 below, hereinafter Fig. A) comprising: heat transfer tubes (Fig. A) aligned with one another; a header (Fig. A) connected to end portions of the heat transfer tubes; and fins (40; Fig. 1) joined to the heat transfer tubes, wherein when viewed in a longitudinal direction of the header and when the heat exchanger is used as an evaporator, the header is divided into: a circulation space (Fig. A) and an insertion space (Fig. A) into which the heat transfer tubes are inserted, and an insertion space forming member (at least one of or any combination of the elements noted in Fig. A) that divides the circulation space from the insertion space.

    PNG
    media_image1.png
    588
    851
    media_image1.png
    Greyscale

Fig. A – annotated Fig. 6 of Koizumi
Koizumi does not teach a circulation space comprising a first space in which refrigerant flows in a first direction along the longitudinal direction of the header and a second space in which the refrigerant flows in a second direction opposite to the first direction along the longitudinal direction, and the header comprises: a circulation division member that divides the first space from the second space; and an insertion space forming member that divides the circulation space from the insertion space.
Inoue teaches (see annotated Fig. 12 below, hereinafter Fig. B) a circulation space (Fig. B) comprising a first space (Fig. B) in which refrigerant flows in a first direction along the longitudinal direction of the header and a second space (Fig. B) in which the refrigerant flows in a second direction opposite to the first direction along the longitudinal direction, and the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Koizumi to include the circulation division member of Inoue, in order to prevent drift of refrigerant even under conditions wherein the circulation amount changes (¶[0011]). 

    PNG
    media_image2.png
    476
    795
    media_image2.png
    Greyscale

Fig. B – annotated Fig. 12 of Inoue
Regarding claim 2, Koizumi as modified teaches the limitations of claim 1, and Koizumi as modified further teaches when viewed in the longitudinal direction of the header, the first space is between the circulation division member and the insertion space forming member (see 
Regarding claim 3, Koizumi as modified teaches the limitations of claim 2, and Koizumi as modified further teaches the header further comprises an insertion regulating plate (Fig. A) that regulates a degree of insertion of the heat transfer tubes, and in a direction perpendicular to an insertion direction of the heat transfer tubes (Fig. A) when viewed in the longitudinal direction of the header, the insertion regulating plate is separated (via 34; Fig. 5-6)  from portions of the header that constitute both ends of the first space (see Fig. A & B, as well as cross sectional views of Koizumi and Inoue as seen in Fig. 5 & 11, respectively). 
Regarding claim 4, Koizumi as modified teaches the limitations of claim 3, and Koizumi as modified further teaches in the direction perpendicular to the insertion direction of the heat transfer tubes (see widths of tubes 10; Fig. 5 of Koizumi) when viewed in the longitudinal direction of the header, a width of the first space (see space 33d of Koizumi as modified would include first space as divided by partition plate 51 of Inoue) is smaller than a width of the heat transfer tubes (see Fig. A & B, as well as cross sectional views of Koizumi and Inoue as seen in Fig. 5 & 11, respectively).
Regarding claim 5, Koizumi as modified teaches the limitations of claim 2, and Koizumi as modified further teaches  when viewed in the longitudinal direction of the header, the header comprises a falling space forming column (lower portion of 33; Fig. 5 of Koizumi) that forms part of a contour of the second space and that is separated from the circulation division member (as modified by Inoue above). 

Regarding claim 13, Koizumi as modified teaches the limitations of claim 1, and Koizumi as modified further teaches when viewed in the longitudinal direction of the header: the first space (as modified by Inoue, Fig. A & B) is formed between the circulation division member (as modified by Inoue, Fig. A & B) and the insertion space forming member (Fig. A), and the first opening (25; Fig. B) does not overlap with the insertion space forming member (of Koizumi, Fig. A), the insertion space forming member (bottom most member of Fig. A) extends in the insertion space between two adjacent ones of the heat transfer tubes, and an opening (42x; Fig. 12)  of  that generates a flow of the refrigerant in the first direction is formed at a side of the first space in the second direction.
Regarding claim 14, Koizumi as modified teaches the limitations of claim 1, and Koizumi as modified further teaches the insertion space forming member (Fig. A) extends parallel to the circulation division member (as modified by Inoue, Fig. B) and divides the circulation space from the insertion space.
Regarding claim 15, Koizumi as modified teaches the limitations of claim 14, and Koizumi as modified further teaches the insertion space forming member comprises flow dividing openings (34a; Fig. 5-6) that correspond to the end portions of the heat transfer tubes.
Regarding claim 16, Koizumi as modified teaches the limitations of claim 15, and Koizumi as modified further teaches an opening area of each of the flow dividing openings (34a; 
Regarding claim 17, Koizumi as modified teaches the limitations of claim 1, and Koizumi as modified further teaches the heat transfer tubes (10; Fig. 1) are disposed in an up-down direction of the heat exchanger, and when the heat exchanger is used as the evaporator, the refrigerant flows upward in the first space and flows downward in the second space.
Regarding claim 18, Koizumi as modified teaches the limitations of claim 1, and Koizumi as modified further teaches the heat transfer tubes are flat tubes. (Fig. A). 
Regarding claim 19, Koizumi as modified teaches the limitations of claim 1, and Koizumi as modified further teaches structures (components of “split type air conditioner” - ¶[0029]) that comprise the heat transfer tubes and the header and that are disposed in the air flow direction (see heat exchanger of Fig. 1, capable of being placed in an “airflow direction”). 
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi (JP2014052135) in view of Inoue (JP2015127618) and in further view of Moriya (US20100314090).  
Regarding claim 6, Koizumi teaches the limitations of claim 5, and Koizumi as modified further teaches in a direction perpendicular to an insertion direction of the heat transfer tubes when viewed in the longitudinal direction of the header: the falling space forming column (lower portion of 33; Fig. 5 of Koizumi), and does not teach in a direction perpendicular to an insertion direction of the heat transfer tubes when viewed in the longitudinal direction of the header: a width of the second space is smaller than a width of the first space.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Koizumi to include a width of the second space is smaller than a width of the first space as taught by Moriya, in order to provide a heat exchanger arrangement that is compact and simple in external appearance (¶[0041]).
Regarding claim 7, Koizumi teaches the limitations of claim 5, and Koizumi as modified further teaches in a direction perpendicular to an insertion direction of the heat transfer tubes when viewed in the longitudinal direction of the header: the falling space forming column (lower portion of 33; Fig. 5 of Koizumi), and does not teach in a direction perpendicular to an insertion direction of the heat transfer tubes when viewed in the longitudinal direction of the header: a width of the second space is larger than a width of the first space.
Moriya teaches in a direction perpendicular to an insertion direction of the heat transfer tubes when viewed in the longitudinal direction of the header: a width of the second space is smaller than a width of the first space (see width of 10a vs left most width of 10b; Fig. 9), in order to provide a heat exchanger arrangement that is compact and simple in external appearance (¶[0041]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Koizumi to include a width of the .
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi (JP2014052135) in view of Inoue (JP2015127618) and in further view of Takahashi (JP2009144997). 
Regarding claim 8, Koizumi as modified teaches the limitations of claim 2, and Koizumi as modified further teaches wherein, in a direction perpendicular to an insertion direction of the heat transfer tubes when viewed in the longitudinal direction of the header, the circulation space (Fig. A) is connected with the insertion space (Fig. A) through connection spaces (34a; Fig. 5-6 of Koizumi) at a connection location in the header and at the connection location, and Koizumi does not teach the connection spaces are eccentrically disposed on a windward side of the header.
	Takahashi teaches the connection spaces (see spaces between 101A & insertion holes 81) are eccentrically disposed on a windward side (left side; Fig. 1-2) of the header. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Koizumi to provide the offset header configuration of Takahashi as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see MPEP 2143 I E).  In this case, the offset header of Takahashi is known in the art to be acceptable for such a heat exchanger, and there would be a reasonable expectation of success of it functioning as intended.   

Regarding claim 10, Koizumi teaches the limitations of claim 1, and Koizumi further teaches the circulation space (as modified by Inoue Fig. B) and the insertion space (Fig. A) are connected at connection opening surfaces (52y/62x/52x of Inoue) of the insertion space in the header, and in a direction perpendicular to an insertion direction of the heat transfer tubes when viewed in the longitudinal direction of the header: both ends of the connection opening surfaces are disposed on a member of the header that constitutes the circulation space (Fig. B).  Koizumi does not teach the connection opening surfaces  are eccentrically disposed on a windward side of the header.
	Takahashi teaches the connection opening surfaces (see opening surfaces between 101A & insertion holes 81) are eccentrically disposed on a windward side (left side; Fig. 1-2) of the header. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Koizumi to provide the offset header configuration of Takahashi as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see MPEP 2143 I E).  In this case, the offset header of Takahashi is known in the art to be acceptable for such a heat exchanger, and there would be a reasonable expectation of success of it functioning as intended.   
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi (JP2014052135) in view of Inoue (JP2015127618) and in further view of Calleson (US5107926).   
Regarding claim 11, Koizumi teaches the limitations of claim 1, and Koizumi further teaches when viewed in the longitudinal direction of the header: in an inner peripheral portion of the header, and in a direction perpendicular to the longitudinal direction of the heat transfer tubes, a gap is formed between an end of the heat transfer tubes and the inner peripheral portion of the insertion space (Fig. A).  Koizumi does not teach an inner peripheral portion of the insertion space is semi-circular.
Calleson teaches an inner peripheral portion of the insertion space is semi-circular (see 150; Fig. 7-8), in order to provide a header with a curved peripheral portion enabling the header to withstand higher internal pressures (Col. 5, line 65- Col. 6, line 2). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Koizumi to include the semi-circular peripheral portion of Calleson, in order to provide a header with a curved peripheral portion enabling the header to withstand higher internal pressures (Col. 5, line 65- Col. 6, line 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763